Exhibit 12 SOUTH JERSEY GAS COMPANY Calculation of Ratio of Earnings to Fixed Charges (IN THOUSANDS) Fiscal Year Ended December 31, 2009 2008 2007 2006 2005 Net Income $ 39,195 $ 39,431 $ 38,025 $ 35,779 $ 34,547 Income Taxes, Net 27,104 26,508 26,652 24,811 25,185 Fixed Charges* 16,764 19,089 20,928 22,274 19,317 Capitalized Interest (322 ) (152 ) (151 ) (175 ) (1,161 ) Total Available for Coverage $ 82,741 $ 84,876 $ 85,454 $ 82,689 $ 77,888 Total Available 4.9 x 4.4 x 4.1 x 3.7 x 4.0 x Fixed Charges * Fixed charges consist of interest charges and preferred dividend requirement amounting to $45,000 in 2005(rentals are not material).
